

	

		II

		109th CONGRESS

		1st Session

		S. 1278

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 21, 2005

			Mr. Leahy (for himself,

			 Mr. Chafee, Mr.

			 Kennedy, Mr. Corzine,

			 Mr. Jeffords, Mrs. Boxer, Mr.

			 Feingold, Mrs. Murray,

			 Mr. Dayton, and Mr. Lautenberg) introduced the following bill; which

			 was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To amend the Immigration and Nationality

		  Act to provide a mechanism for United States citizens and lawful permanent

		  residents to sponsor their permanent partners for residence in the United

		  States, and for other purposes.

	

	

		1.Short title; amendments to

			 Immigration and Nationality

			 Act

			(a)Short

			 titleThis Act may be cited

			 as the Uniting American Families

			 Act or the Permanent Partners Immigration

			 Act.

			(b)Amendments to

			 Immigration and Nationality

			 ActExcept as

			 otherwise specifically provided, whenever in this Act an amendment or repeal is

			 expressed as the amendment or repeal of a section or other provision, the

			 reference shall be considered to be made to that section or provision in the

			 Immigration and Nationality Act (8

			 U.S.C. 1101 et seq.).

			2.DefinitionsSection 101(a) (8 U.S.C. 1101(a))

			 is amended—

			(1)in paragraph (15)(K)(ii), by inserting

			 or permanent partnership after marriage;

			 and

			(2)by adding at the end the following:

				

					(51)The term permanent partner

				means an individual 18 years of age or older who—

						(A)is

				in a committed, intimate relationship with another individual 18 years of age

				or older in which both parties intend a lifelong commitment;

						(B)is

				financially interdependent with the individual described in subparagraph

				(A);

						(C)is

				not married to or in a permanent partnership with anyone other than the

				individual described in subparagraph (A);

						(D)is

				unable to contract, with the individual described in subparagraph (A), a

				marriage cognizable under this Act; and

						(E)is

				not a first, second, or third degree blood relation of the individual described

				in subparagraph (A).

						(52)The term permanent partnership

				means the relationship that exists between 2 permanent

				partners.

					.

			3.Worldwide level of

			 immigrationSection

			 201(b)(2)(A)(i) (8 U.S.C.

			 1151(b)(2)(A)(i)) is amended—

			(1)by inserting permanent

			 partners, after spouses,;

			(2)by inserting or permanent

			 partner after spouse each place such term appears;

			 and

			(3)by striking remarries. and

			 inserting remarries or enters into a permanent partnership with another

			 person..

			4.Numerical limitations

			 on individual foreign states

			(a)Per country

			 levelsSection 202(a)(4)

			 (8 U.S.C.

			 1152(a)(4)) is amended—

				(1)in the paragraph header, by inserting

			 , permanent

			 partners, after spouses;

				(2)in the header to subparagraph (A), by

			 inserting , permanent

			 partners, after spouses; and

				(3)in the header to subparagraph (C), in the

			 heading by inserting without permanent partners after

			 daughters.

				(b)Rules for

			 chargeabilitySection 202(b)

			 (8 U.S.C.

			 1152(b)) is amended—

				(1)by striking except that (1)

			 and inserting the following: “, except that—

					

						(1)

						;

				(2)by striking (2) if an alien

			 and inserting the following:

					

						(2)if an

				alien

						;

				(3)by striking his spouse and

			 inserting the spouse or permanent partner of the alien;

				(4)by inserting or permanent

			 partners after husband and wife;

				(5)by striking the spouse he

			 and inserting the spouse or permanent partner who the

			 alien;

				(6)by striking such spouse and

			 inserting such spouse or permanent partner;

				(7)by striking (3) an alien and

			 inserting the following:

					

						(3)an

				alien

						;

				and

				(8)by striking (4) an alien and

			 inserting the following:

					

						(4)an

				alien

						.

				5.Allocation of

			 immigrant visas

			(a)Preference

			 allocation for family members of permanent resident aliens and

			 citizensSection 203(a)

			 (8 U.S.C.

			 1153(a)) is amended—

				(1)in paragraph (2), by striking

			 (2) and all that follows through permanent

			 residence, and inserting the following:

					

						(2)Spouses,

				permanent partners, and unmarried sons and daughters without permanent partners

				of permanent resident aliensQualified immigrants who are—

							(A)the spouses, permanent partners, or

				children of an alien lawfully admitted for permanent residence; or

							(B)the unmarried sons without permanent

				partners or unmarried daughters without permanent partners of an alien lawfully

				admitted for permanent residence,

							;

				and

				(2)in paragraph (3), by striking

			 (3) and all that follows through citizens and

			 inserting the following:

					

						(3)Married sons

				and daughters of citizens and sons and daughters of citizens with permanent

				partnersQualified immigrants

				who are the married sons, married daughters, or sons or daughters with

				permanent partners, of

				citizens

						.

				(b)Employment

			 creationSection

			 203(b)(5)(A)(ii) (8 U.S.C.

			 1153(b)(5)(A)(ii)) is amended by inserting permanent

			 partner, after spouse,.

			(c)Treatment of

			 family membersSection 203(d)

			 (8 U.S.C.

			 1153(d)) is amended by inserting , permanent

			 partner, after spouse each place such term

			 appears.

			6.Procedure for granting

			 immigrant status

			(a)Classification

			 petitionsSection 204(a)(1)

			 (8 U.S.C.

			 1154(a)(1)) is amended—

				(1)in subparagraph (A)(ii), by inserting

			 or permanent partner after spouse;

				(2)in subparagraph (A)(iii)—

					(A)by inserting or permanent

			 partner after spouse each place such term appears;

			 and

					(B)in subclause (I), by inserting or

			 permanent partnership after marriage each place such

			 term appears; and

					(3)in subparagraph (B)—

					(A)by inserting or permanent

			 partner after spouse each place such term appears;

			 and

					(B)by inserting or permanent

			 partnership after marriage each place such term

			 appears.

					(b)Immigration

			 fraud preventionSection

			 204(c) (8 U.S.C.

			 1154(c)) is amended—

				(1)by inserting or permanent

			 partner after spouse each place such term appears;

			 and

				(2)by inserting or permanent

			 partnership after marriage each place such term

			 appears.

				7.Annual admission of

			 refugees and admission of emergency situation refugeesSection 207(c) (8 U.S.C. 1157(c))

			 is amended—

			(1)in paragraph (2)—

				(A)by inserting , permanent

			 partner, after spouse each place such term appears;

			 and

				(B)by inserting , permanent

			 partner’s, after spouse’s; and

				(2)in paragraph (4), by inserting ,

			 permanent partner, after spouse.

			8.AsylumSection 208(b)(3) (8 U.S.C.

			 1158(b)(3)) is amended—

			(1)in the paragraph header, by inserting

			 or permanent

			 partner after spouse; and

			(2)in subparagraph (A), by inserting ,

			 permanent partner, after spouse.

			9.Adjustment of status

			 of refugeesSection 209(b)(3)

			 (8 U.S.C.

			 1159(b)(3)) is amended by inserting , permanent

			 partner, after spouse.

		10.Inadmissible

			 aliens

			(a)Classes of

			 aliens ineligible for visas or admissionSection 212(a) (8 U.S.C. 1182(a))

			 is amended—

				(1)in paragraph (3)(D)(iv), by inserting

			 permanent partner, after spouse, each place such

			 term appears;

				(2)in paragraph (4)(C)(i)(I), by inserting

			 , permanent partner, after spouse;

				(3)in paragraph (6)(E)(ii), by inserting

			 permanent partner, after spouse, each place such

			 term appears; and

				(4)in paragraph (9)(B)(v), by inserting

			 , permanent partner, after spouse each place such

			 term appears.

				(b)Waivers of

			 inadmissibility on humanitarian and family unity groundsSection 212(d) (8 U.S.C. 1182(d))

			 is amended—

				(1)in paragraph (11), by inserting

			 permanent partner, after spouse,; and

				(2)in paragraph (12), by inserting ,

			 permanent partner, after spouse.

				(c)Waivers of

			 inadmissibility on Health-Related groundsSection 212(g)(1)(A) (8 U.S.C.

			 1182(g)(1)(A)) is amended by inserting , permanent

			 partner, after spouse.

			(d)Waivers of

			 inadmissibility on criminal and related groundsSection 212(h)(1)(B) (8 U.S.C.

			 1182(h)(1)(B)) is amended by inserting permanent

			 partner, after spouse, each place such term

			 appears.

			(e)Waiver of

			 inadmissibility for misrepresentationSection

			 212(i)(1) (8

			 U.S.C. 1182(i)(1)) is amended—

				(1)by inserting permanent

			 partner, after spouse,; and

				(2)by inserting , permanent

			 partner, after resident spouse.

				11.Nonimmigrant status

			 for permanent partners awaiting the availability of an immigrant

			 visaSection 214(r)

			 (8 U.S.C.

			 1184(r)) is amended—

			(1)in paragraph (1), by inserting or

			 permanent partner after spouse; and

			(2)in paragraph (2), by inserting or

			 permanent partnership after marriage each place such

			 term appears.

			12.Conditional permanent

			 resident status for certain alien spouses, permanent partners, and sons and

			 daughters

			(a)Section

			 heading

				(1)In

			 generalThe section header

			 for section 216 (8

			 U.S.C. 1186a) is amended by striking and sons and inserting

			 , permanent partners,

			 sons,.

				(2)Clerical

			 amendmentThe table of

			 contents is amended by amending the item relating to section 216 to read as

			 follows:

					

						

							Sec. 216. Conditional permanent

				resident status for certain alien spouses, permanent partners, sons, and

				daughters.

						

						.

				(b)In

			 generalSection 216(a)

			 (8 U.S.C.

			 1186a(a)) is amended—

				(1)in paragraph (1), by inserting or

			 permanent partner after spouse; and

				(2)in paragraph (2)—

					(A)in subparagraph (A), by inserting or

			 permanent partner after spouse; and

					(B)by inserting permanent

			 partner, after spouse, each place it appears.

					(c)Termination of

			 status if finding that qualifying marriage improperSection 216(b) (8 U.S.C.

			 1186a(b)) is amended—

				(1)in the subsection header, by inserting

			 or permanent

			 partnership after marriage; and

				(2)in paragraph (1)(A)—

					(A)in the matter preceding clause (i), by

			 inserting or permanent partnership after

			 marriage; and

					(B)by amending clause (ii) to read as

			 follows—

						

							(ii)has been judicially annulled or terminated,

				or has ceased to satisfy the criteria for being considered a permanent

				partnership under this Act, other than through the death of a spouse or

				permanent partner;

				or

							.

					(d)Requirements of

			 timely petition and interview for removal of conditionSection 216(c) (8 U.S.C.

			 1186a(c)) is amended—

				(1)in paragraphs (1), (2)(A)(ii), (3)(A)(ii),

			 (3)(C), (4)(B), and (4)(C), by inserting or permanent partner

			 after spouse each place such term appears; and

				(2)in paragraphs (3)(A), (3)(D), (4)(B), and

			 (4)(C), by inserting or permanent partnership after

			 marriage each place such term appears.

				(e)Contents of

			 petitionSection 216(d)(1)

			 (8 U.S.C.

			 1186a(d)(1)) is amended—

				(1)in subparagraph (A)—

					(A)in the header, by inserting

			 or permanent

			 partnership after marriage;

					(B)in clause (i)—

						(i)in the matter preceding subclause (I), by

			 inserting or permanent partnership after

			 marriage;

						(ii)in subclause (I), by adding at the end the

			 following: or is a permanent partnership recognized under this

			 Act;; and

						(iii)in subclause (II)—

							(I)by inserting or has not ceased to

			 satisfy the criteria for being considered a permanent partnership under this

			 Act, after terminated,; and

							(II)by striking , and and

			 inserting or permanent partner; and after spouse;

			 and

							(C)in clause (ii), by inserting or

			 permanent partner after spouse; and

					(2)in subparagraph (B)(i)—

					(A)by inserting or permanent

			 partnership after marriage; and

					(B)by inserting or permanent

			 partner after spouse.

					(f)DefinitionsSection 216(g) (8 U.S.C.

			 1186a(g)) is amended—

				(1)in paragraph (1)—

					(A)by inserting or permanent

			 partner after spouse each place such term appears;

			 and

					(B)by inserting or permanent

			 partnership after marriage each place such term

			 appears;

					(2)in paragraph (2), by inserting or

			 permanent partnership after marriage;

				(3)in paragraph (3), by inserting or

			 permanent partnership after marriage each place such

			 term appears; and

				(4)in paragraph (4)—

					(A)by inserting or permanent

			 partner after spouse each place such term appears;

			 and

					(B)by inserting or permanent

			 partnership after marriage.

					13.Conditional permanent

			 resident status for certain alien entrepreneurs, spouses, permanent partners,

			 and children

			(a)Section

			 heading

				(1)In

			 generalSection 216A

			 (8 U.S.C.

			 1186b) is amended in the heading by inserting

			 permanent partners,

			  after spouses,.

				(2)Clerical

			 amendmentThe table of

			 contents is amended by amending the item relating to section 216A to read as

			 follows:

					

						

							Sec. 216A. Conditional

				permanent resident status for certain alien entrepreneurs, spouses, permanent

				partners, and

				children.

						

						.

				(b)In

			 generalSection 216A(a)

			 (8 U.S.C.

			 1186b(a)) is amended by inserting or permanent

			 partner after spouse each place such term

			 appears.

			(c)Termination of

			 status if finding that qualifying entrepreneurship improperSection 216A(b)(1) (8 U.S.C.

			 1186b(b)(1)) is amended by inserting or permanent

			 partner after spouse.

			(d)Requirements of

			 timely petition and interview for removal of conditionSection 216A(c) (8 U.S.C.

			 1186b(c)) is amended by inserting or permanent

			 partner after spouse each place such term

			 appears.

			(e)DefinitionsSection 216A(f)(2) (8 U.S.C.

			 1186b(f)(2)) is amended by inserting or permanent

			 partner after spouse each place such term

			 appears.

			14.Deportable

			 aliens

			(a)In

			 generalSection 237(a)

			 (8 U.S.C.

			 1227(a)) is amended—

				(1)in paragraph (1)—

					(A)in subparagraph (D)(i), by inserting

			 or permanent partners after spouses each place

			 such term appears;

					(B)in subparagraph (E), by inserting

			 permanent partner, after spouse, each place such

			 term appears;

					(C)in subparagraph (H)(i)(I), by inserting

			 or permanent partner after spouse; and

					(D)by adding at the end the following:

						

							(I)Permanent

				partnership fraudAn alien

				shall be considered to be deportable as having procured a visa or other

				documentation by fraud (within the meaning of section 212(a)(6)(C)(i)) and to

				be in the United States in violation of this Act (within the meaning of

				subparagraph (B)) if—

								(i)the alien obtains any admission to the

				United States with an immigrant visa or other documentation procured on the

				basis of a permanent partnership entered into less than 2 years before such

				admission and which, not later than 2 years after such admission, is terminated

				because the criteria for permanent partnership are no longer fulfilled, unless

				the alien establishes to the satisfaction of the Secretary of Homeland Security

				that such permanent partnership was not contracted for the purpose of evading

				any provisions of the immigration laws; or

								(ii)it appears to the satisfaction of the

				Secretary of Homeland Security that the alien has failed or refused to fulfill

				the alien’s permanent partnership which in the opinion of the Secretary of

				Homeland Security was made for the purpose of procuring the alien’s admission

				as an

				immigrant.

								;

					(2)in paragraph (2)(E)(i), by inserting

			 or permanent partner after spouse each place such

			 term appears; and

				(3)in paragraph (3)(C)(ii), by inserting

			 or permanent partner after spouse each place such

			 term appears.

				(b)Technical and

			 conforming amendmentsSection

			 237(a) (8 U.S.C.

			 1227(a)) is amended by striking Attorney General

			 each place that term appears and inserting Secretary of Homeland

			 Security.

			15.Removal

			 proceedingsSection 240(e)(1)

			 (8 U.S.C.

			 1229a(e)(1)) is amended by inserting permanent

			 partner, after spouse,.

		16.Cancellation of

			 removal; adjustment of statusSection 240A(b) (8 U.S.C.

			 1229b(b)) is amended—

			(1)in paragraph (1)(D), by inserting

			 permanent partner, after spouse,; and

			(2)in paragraph (2)—

				(A)in the header, by inserting

			 , permanent

			 partner, after spouse; and

				(B)in subparagraph (A), by inserting ,

			 permanent partner, after spouse each place such term

			 appears.

				17.Adjustment of status

			 of nonimmigrant to that of person admitted for permanent residence

			(a)Prohibition on

			 adjustment of statusSection

			 245(d) (8 U.S.C.

			 1255(d)) is amended by inserting or permanent

			 partnership after marriage.

			(b)Avoiding

			 immigration fraudSection

			 245(e) (8 U.S.C.

			 1255(e)) is amended—

				(1)in paragraph (1), by inserting or

			 permanent partnership after marriage; and

				(2)by adding at the end the following:

					

						(4)Paragraph (1) and section 204(g) shall not

				apply with respect to a permanent partnership if the alien establishes by clear

				and convincing evidence to the satisfaction of the Secretary of Homeland

				Security that the permanent partnership was entered into in good faith and in

				accordance with section 101(a)(51) and the permanent partnership was not

				entered into for the purpose of procuring the alien’s admission as an immigrant

				and no fee or other consideration was given (other than a fee or other

				consideration to an attorney for assistance in preparation of a lawful

				petition) for the filing of a petition under section 204(a) or 214(d) with

				respect to the alien permanent partner. In accordance with regulations, there

				shall be only 1 level of administrative appellate review for each alien seeking

				relief under this

				paragraph.

						.

				(c)Adjustment of

			 status for certain aliens paying feeSection 245(i)(1)(B) (8 U.S.C.

			 1255(i)(1)(B)) is amended by inserting , permanent

			 partner, after spouse.

			18.Misrepresentation and

			 concealment of factsSection

			 275(c) (8 U.S.C.

			 1325(c)) is amended by inserting or permanent

			 partnership after marriage.

		19.Requirements as to

			 residence, good moral character, attachment to the principles of the

			 constitutionSection 316(b)

			 (8 U.S.C.

			 1427(b)) is amended, in the matter following paragraph (2), by

			 inserting or permanent partner after

			 spouse.

		20.Former citizens of

			 United States regaining United States citizenshipSection 324(a) (8 U.S.C. 1435(a))

			 is amended, in the matter following after September 22, 1922,,

			 by inserting or permanent partnership after

			 marriage each place such term appears.

		21.Application of family

			 unity provisions to permanent partners of certain life act

			 beneficiariesSection 1504 of

			 the LIFE Act Amendments of 2000 (114 Stat. 2763A–325) is amended—

			(1)in the section header, by inserting

			 , permanent

			 partners, after spouses;

			(2)in subsection (a), by inserting ,

			 permanent partner, after spouse; and

			(3)in subsections (b) and (c)—

				(A)in the subsection headers, by inserting

			 , permanent

			 partners, after spouses; and

				(B)by inserting , permanent

			 partner, after spouse each place such term

			 appears.

				

